Citation Nr: 0328803	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  95-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES A HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 until May 
1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1993 
rating decision of the Regional Office (RO) in Los Angeles, 
California that, among other things, denied service 
connection for cervical spine disability, and a total rating 
based on employability due to service-connected disability.  
The veteran expressed dissatisfaction with this determination 
in a notice of disagreement received in July 1993, and has 
perfected a timely appeal to the Board.  

The Board points out that in the notice of disagreement 
received in July 1993, the veteran also appears to have 
disagreed with the entire May 1993 rating determination which 
denied service connection for bilateral carpel tunnel 
syndrome due to service-connected disability.  That rating 
decision also denied increased ratings for traumatic 
blindness of the left eye with optic atrophy, organic brain 
syndrome due to trauma, residuals of right subdural hematoma, 
and residuals of gunshot wound of the left elbow with 
retained foreign bodies.  While the issue of an increased 
rating for organic brain syndrome due to trauma was 
adjudicated in a statement of the case dated in June 1995 to 
which the appellant did not file a timely appeal, the other 
matters remain for consideration and are addressed in the 
ensuing REMAND.

The veteran was afforded a personal hearing at the RO in 
October 1995; the transcript is of record.  At the hearing, 
the issue of service connection for arthritis of the entire 
spine was raised.  This matter has not been developed for 
appellate review and is also referred to the RO for further 
consideration.

The appellant was afforded a personal hearing in November 
2002 before a Member of the Board sitting at Los Angeles, 
California: the transcript of which is of record.  Subsequent 
thereto, the case underwent development at the Board in March 
2003, and has been returned to the Board for appropriate 
disposition.


REMAND

The record reflects that additional evidence consisting of VA 
outpatient clinical records dated between October and 
November 2002 were submitted at the appellant's hearing in 
November 2002 for which a waiver is not documented.  As well, 
pursuant to Board development in March 2003, additional VA 
clinical records dated in May 2003, a statement from the 
veteran's wife in support of the claim dated in May 2003, and 
the results of a VA examination conducted in June 2003 have 
been associated with the claims folder.  

The Board notes, however, that during the course of this 
appeal, the regulation authorizing the Board to adjudicate 
claims where new evidence has been obtained, but the 
appellant has not waived initial consideration of the 
additional evidence by first-tier adjudicators, was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  New 
evidence has been received in the instant case for which a 
waiver has not been received.  In view of such, and to avoid 
any prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995)), the matters on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the most recent 
supplemental statement of case dated in August 2002.

As noted previously, the RO did not issue a statement of the 
case with respect to the issues of service connection for 
bilateral carpel tunnel syndrome due to service-connected 
disability, and increased ratings for traumatic blindness of 
the left eye with optic atrophy, residuals of right subdural 
hematoma, and residuals of gunshot wound of the left elbow 
with retained foreign bodies.  The Court of Appeals for 
Veterans Claims (Court) has directed that when an appellant 
has submitted a timely notice of disagreement with an adverse 
decision, and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In view 
of the RO's failure to issue a statement of the case in 
response to the issues cited above, the case must be remanded 
to the RO to address the deficiency.  See 38 C.F.R. 
§§ 20.201, 20.302 (2001); Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999).

Additionally, the Board points out that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  In this regard, the 
Board observes that there is no documentation in the record 
notifying the veteran of what the evidence has to show for a 
favorable resolution of his claims for service connection for 
cervical spine disability and a total rating based on 
unemployability, and the allocation of the burden of 
producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide in support of his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO should thus provide the veteran with the appropriate 
notice under the VCAA.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2002).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is remanded for the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained 
therein.  Among other things, the 
letter should explain, what, if any, 
information (medical or lay evidence) 
not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
claimant.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

3.  Following receipt of any additional 
information pursuant to the above, the RO 
should readjudicate the claims, 
considering all additional evidence.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board for further appellate 
consideration.  

4.  The RO must issue a statement of the 
case pertaining to the issues of service 
connection for bilateral carpel tunnel 
syndrome due to service-connected 
disability, and increased ratings for 
traumatic blindness of the left eye with 
optic atrophy, residuals of right 
subdural hematoma, and residuals of 
gunshot wound of the left elbow with 
retained foreign bodies.  The veteran and 
his representative should be provided 
with copies of the statement of the Case 
and VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and advise them of 
the applicable time period for perfecting 
an appeal as to those issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




